UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7153



NATHANIEL K. JOHNSON,

                                              Plaintiff - Appellant,

          versus


PATRICIA R. STANSBERRY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Joseph C. Howard, Senior
District Judge. (5:06-hc-02049-H)


Submitted: December 14, 2006              Decided:   December 20, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel K. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nathaniel K. Johnson, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.        We   have   reviewed   the   record   and    find   no

reversible error.    Accordingly, although we grant leave to proceed

in forma pauperis, we affirm for the reasons stated by the district

court.    Johnson    v.    Stansberry,    No.    5:06-hc-02049-H      (E.D.N.C.

June 7, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      - 2 -